DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021, has been entered.
Claims 1-4, 21 and 24-29 are currently pending in the application. The previous 112 rejection of claims 1-4, 21 and 24-29 has been withdrawn in view of applicant’s claim amendments.  The previous 103 rejections have been withdrawn in view of applicant’s claim amendments

Claim Objections

Claims 24-26 are objected to because of the following informalities:  
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 21 and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims "wherein the enhanced kava extract comprises major kavalactones consisting of…” and goes on to list the six “major” kavalactones.  However, where the kavalactones “comprise” major kavalactones “consisting of”, it is unclear if only one of, or all six of, the claimed kavalactones are to be present in the extract to meet the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 21, 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (Vanuatu’s Finest Kava Tincture. 2016. Downloaded January 27, 2021, from https://kavaforums.com/forum/threads/vanuatus-finest-kava-tincture-1oz.10133/) in view of Gow et al. (US 2005/0069596; cited on IDS) and Ott et al. (US 2003/0012824).
Regarding claim 1, Tyler teaches a composition comprising glycerin and an enhanced kava extract of a noble kava that is safe for human consumption (see entire document).  Tyler is silent as to the specific kavalactones present in the kava extract.
Gow et al. teach kavalactones as claimed are known to be the major components in a kava extract [0025].  Therefore, it would have been obvious to have included the kavalactones as claimed in the extract of Tyler as where Tyler teaches a kava extract, the specifically recited kavalactones are known to be included in kava extracts.
Tyler is also silent as to the product further comprising a tetrahydrocannabinol (THC) extract, cannabidiol extract (CBD), hemp extract, or combinations thereof.
Ott et al. teach products for reducing anxiety, where the products include herbal compounds that exhibit anxiety-reducing activity.  These herbal compounds include extracts from Cannabis sativa (marijuana) and Piper methysticum (kava-kava) [0010].
Therefore, where modified Tyler teaches a kavalactone composition comprising the major kavalactones as claimed, and where Ott et al. teach combinations of kava extract and cannabis extract for reduction of anxiety, it would have been obvious to 
Regarding claim 2, where the composition of claim 1 comprises a kava extract that is “extracted from” a kava plant, the part of the kava plant from which the extract is extracted is not considered to provide a patentable distinction in the absence of convincing arguments or evidence that the source of the extract provides a material difference to the extract.  Regardless, Tyler teaches the selected part of the kava plant is the root (“Our Quality Starts with Root Selection”).  Gow et al. also teach that kava extracts are obtained from the root [0011].
Regarding claims 3 and 4, where the claim states that the kava is “extracted from a selected part of a kava plant using an extraction material…”, this is considered a product by process step.  Where the product of Tyler comprises a kava extract and glycerin the product of modified Tyler is considered to meet the composition of claim 3.
Regardless, Tyler teaches an alcohol extraction (“Our Proprietary Processing Method…”).  Gow et al. teach supercritical CO2 extraction, as well as the use of water and ethyl alcohol [0023].
Regarding claim 21, Ott et al. teach products for reducing anxiety, where the products include herbal compounds that exhibit anxiety-reducing activity.  These herbal compounds additionally include California poppy [0010].  
Therefore, where modified Tyler teaches kava extract compositions, and where Ott et al. teach combinations of kava extract, cannabis extract, and poppy for reduction 
Regarding claim 29, where the composition of claim 1 comprises a kava extract that is “extracted from” a kava plant, the part of the kava plant from which the extract is extracted is not considered to provide a patentable distinction in the absence of convincing arguments or evidence that the source of the extract provides a material difference to the extract.
Regardless, Gow et al. teaches that the highest concentration of kavalactones are found in the roots.  They also teach that the kavalactones are found in other parts of the plant [0011].  Therefore, it would have been obvious to have obtained the kava extract from other parts of the kava plant, including the rhizome or basal stem as claimed, as Gow et al. teaches that the kavalactones occur throughout the plant.  As stated above, part of the kava plant from which the extract is extracted is not considered to provide a patentable distinction in the absence of convincing arguments or evidence that the source of the extract provides a material difference to the extract.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (Vanuatu’s Finest Kava Tincture. 2016. Downloaded January 27, 2021, from https://kavaforums.com/forum/threads/vanuatus-finest-kava-tincture-1oz.10133/) in view .
Modified Tyler teaches a composition as set forth above with regard to claim 1.  Modified Tyler is silent as the compositions comprising kava further comprising theanine and a vitamin.
Roberts et al. teach “physical optimization beverages” to improve the physical well-being of the consumer of the beverage [0002].  The beverages of Roberts et al. are taught to comprise fruit juice, lemon and lime as flavoring agents [0064], milk thistle as an antioxidant or anti-inflammatory agent [0050, 0064], vitamins including vitamin B [0051], theanine as an amino acid [0110], magnesium as a mineral supplement [0109], and kava as a relaxation agent [0061].
Therefore, as modified Tyler teaches a composition comprising a kava extract in combination with THC, CBD, and/or hemp extract as claimed, and as Roberts et al. teach the additionally claimed theanine and a vitamin in combination with kava in order to provide a beverage product, it would have been obvious to have combined the ingredients as claimed in order to provide the predictable result of a composition comprising a kava extract in combination with the additional ingredients.
Further, applicant’s attention is directed to In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221

Therefore, in the absence of any showing that the claimed composition comprising a kava extract, THC, CBD, and/or hemp extract, theanine and a vitamin provides any unexpected results, the claimed composition is considered to be obvious over the teachings of Tyler in combination with Ott et al. and Roberts et al.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 24-26 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-54, 56-59, 63 and 64 of copending Application No. 15/899,385 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the conflicting claims are to compositions comprising a kava extract in combination with CBD or THC.  Although the claims are not identical, given the strong overlap between the copending claims and the instant claims, it would have been obvious to, as well as within the skill level of one of ordinary skill in the art to use .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed August 3, 2021, have been fully considered.  To the extent they apply to the rejections above, they are not persuasive.
Applicant argues that Tyler does not disclose the major kavalactones as claimed (Remarks, p. 5).
The rejection has been modified to address this newly presented limitation.  Gow et al. teaches that the claimed kavalactones are all known to be included in kava extracts.  While Tyler does not specifically disclose the kavalactones, to have included all 6 as claimed is not considered to represent an unobvious contribution over the prior art.
Applicant presents no additional arguments with regard to the secondary references.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791